Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 16/916,107 filed on 06/30/2020.
Claims 1-20 have been examined and are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/25/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0098] in line 1, “In step 10, 214” It should read as “In step 10, 220.”
 In paragraph [0105] in line 9, “random number generator analyzer 604” It should read as “random number generator analyzer 714.” 
In paragraph [0224] in line 7, “estiamte function” It should read as “estimate function.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of a mathematical relationship or formula (e.g., a mathematical algorithm for estimating randomness of a random number generator which amount to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” grouping of abstract ideas).  The additional element (a random number generator, means for dividing the output data, means for estimating the collision entropy, means for solving the closed-form estimate function, means for tuning an estimate of randomness and a random) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Viewed as a whole, these additional claim element (random number generator i.e., as a generic computer component generating random output data) such that it amounts to no more than mere instructions using a generic computer component and  do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea. Further, a review of the specification (paragraphs [0168]-[0221] and Figures 7 and 9) shows, the additional elements of “means for dividing the output data”, “means for estimating the collision entropy”, “means for solving the closed-form estimate function”, and “means for tuning an estimate of randomness” i.e., as a generic computer component executing a program code to implement a mathematical algorithm such that they amount to no more than mere instructions using a generic computer component. Accordingly, the claims 1-20 do not amount to significantly more than the abstract idea itself.  Therefore, the claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim 19 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 19; claim 19 call for an apparatus; however, the claim does not recite any structure of the claimed apparatus. As recited in the body of the claim, the claimed apparatus contains the following components/features: “a random number generator.”  In light of the specification, paragraphs [0002, 0049], the aforementioned components/features are implemented in software, which is non-statutory subject matter.  As the claimed system contains only components implemented in software, which is non-statutory subject matter.  Therefore claim is directed to non-statutory subject matter.  The mere recitation of the machine in the preamble with an absence of a machine in the body of the claim fails to make the claim statutory under 35 USC 101. The Examiner respectfully suggests that the claim be further amended to positively recites at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.
35 USC § 112, Sixth Paragraph – Claim Interpretations
Claim limitations “means for” recited in claim 20 have been interpreted under 35 U.S.C. 112, sixth paragraph.
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 20 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: paragraphs [0168]-[0221] and Figures 7 and 9 as the acts described by functional languages coupled with the aforementioned claimed “means for” could be performed by a general-purpose computer.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Examiner’s Note Regarding Prior-art Rejections
As explained in the (U.S.C. 112) and (U.S.C. 101)  claim Interpretations /rejections stated above, the current limitations are in a condition of lack of clarity for a prior-art examination. However, a potential concept of the application can be found in Kim  “Low Complexity Estimation Method of Rényi Entropy for Ergodic Sources” cited in IDS (e.g., for the randomness measure the Shannon entropy is one of the widely used measures……..); Turan “recommendation for the Entropy Source Used for Random Bit Generation” (e.g., there are many possible measures for entropy; very conservative measures known a min-entropy, which measure estimating the output of the entropy source…….); Scoville (US 2014/0132429) (e.g., The minimal set A.sub.0 minimizes the deviation from randomness, .delta., and is referred to as the Kolmogorov Minimal Sufficient Statistic for x given n. The Kolmogorov Structure Function specifies the bits of additional entropy (Shannon entropy reduces to the logarithm function for a uniform distribution) necessary to select the element x from a set described with k or fewer bits); Herbert (US 2010/0332574) (e.g., an entropy validation module to receive a partially entropic serial bit stream from an entropy source and to measure and to output the partially entropic bit stream as a parallel block of raw entropy data).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANCHIT K SARKER/Examiner, Art Unit 2495